OF     %?iCXAS




                       April 16, 1959
                                 b&J-
Hon. J. M. Falkner       Opinion No. 597
Commissioner
Ranking Department      Re:    Whether amendments to Articles
Austin, Texas                  of Association of a credit
                               union should be approved by the
                               State Ranking Board or by the
Dear Mr. Falkner:              Ranking Commissioner.
          You have requested the opinion of this office as to
whether amendments to the articles of association of a credit
union should be approved by the State Ranking Board or the
Banking Commissioner of Texas.
          Article 2643, Vernon's Civil Statutes, providing for
the incorporation of credit unions, is as follows:
          "Ten (10) or more residents of this State
     may associate themselves together by articles
     of agreement and form a credit union and m
     auuroval of the State %ankine Board. mav become
     a coru ration uuon comulvmz with such DrOVL.-
     gions zf theJa    epulatine State banks as m;cy.
     be aunlicable tz ihe transaction of b iness
           ein authorized to be done. The?tate
     Ranking Board may permit the formation of such
     corporation when it is satisfied that the pro-
     posed field of operation is favorable to the
     success of a credit union, and the standing of
     the proposed members is such as to give assur-
     ance that its affairs will be administered in
     accordance with the spirit of this Law, and
     said Board may investigate or cause to be inves-
     tigated such matters when deemed by it necessary
     to assist it in Its determination of such duties,
     the actual expenses of such investigation to be
     paid upon itemized statement thereof by the ap-
     plicants for charter under this Law. If the
     charter is granted, the corporation shall reim-
     burse said applicants for such payment. When
      ermission for the formation of such corpora-
     e-
      ion shall have been granted by the State Bank-
     ing Board, the Ranking Commissioner shall issue
     a charter to said credit union to do business in
Hon. J. M. Falkner, page 2   (WW-597)


     conformity with the provisions of this Title
     upon the ayment of a charter fee of Ten
     Dollars (ii
               lo)." (Emphasis added).
          Article 2467, V.C,S., provides:
          'INosuch credit union shall receive de-
     posits or payments on account of shares, or
     make any loans until its by-laws have been
     approved in writing by the Banking Commis-
     sioner, nor shall any amendment to its by-laws
     become operative until they have been so ap-
     proved."
          Articles 2461 through 2484b Vernon's Civil Statutes,
which govern the formation and conducE of credit unions, con-
tain no specific provision relating to amendments to the arti-
cles of association. However, Article 2463 provides that, upon
approval by the State Banking Board, ten or more residents of
Texas may form a credit union Wpon complying with such provi-
sions of the law regulating State banks as may be applicable to
the transaction of business as herein authorized to be done."
           Article 342-312, Texas Banking Act of 1943, provides
'for amendments to articles of association of State banks to be
filed with and after approval by the Banking Commissioner of
Texas such amendments shall thereupon become effective. How-
ever, 'it is provided that any amendment changing the domicile
of any State bank to another city or town shall not be effec-
tive until approved by the State Banking Board in the manner
provided for the approval of an original application for char-
ter.
          The use of the emphasized phraseology contained in
Article 2463 V.C.S. evidences the legislative intent that the
Banking Commlssioner'of Texas should approve all amendments to
the articles of association of credit unions in the same manner
required for the approval of amendments to the articles of asso-
ciation of State Banks. The approval of amendments to the arti-
cles of association of credit unions by the State Banking Board
is not required except under the conditions prwided for in
Article 342-312, V.C.S., in the case of approval of amendments
to articles of association of State banks.
Hon. J. M. Falkner, page 3    (W- 5971


                              SUMMARY
           The State Banking Commissioner shall approve
      all amendments to articles of association of credit
      unions except where the approval of the State Bank-
      ing Board is required under the provisions of Arti-
      cle 342-312, V.C.S.
                                Yours very truly,
                               WILL WILSON
                               Attorney Gene2     of Texas

                                      p&J&&
                                BY
                                     C. K. Richards
CKR:wb                               Assistant

APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Richard 0. Jones
Milton Richardson
Marvin H. Brown, Jr.
Robert T. Lewis
David Thomas
REVIEWEDFOR   THEATTORNEYGENERAL
BY:   W. V. Geppert